IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                                     July 2, 1999 Session

   JACKSON-MADISON COUNTY GENERAL HOSPITAL DISTRICT v.
      TENNESSEE HEALTH FACILITIES COMMISSION, ET AL.

                    Appeal from the Chancery Court for Davidson County
                     No. 98-3210-I   Irvin H. Kilcrease, Jr., Chancellor


                  No. M1999-02804-COA-R3-CV - Filed November 28, 2001


This appeal involves a dispute between two hospitals regarding one hospital’s desire to expand its
intensive care and open-heart surgery services. After Methodist Healthcare-Jackson Hospital applied
to the Tennessee Health Facilities Commission for a certificate of need, Jackson-Madison County
General Hospital District objected on the ground that the proposed services would unnecessarily
duplicate services it was already providing. Even though the Commission denied the application,
the Commission’s staff issued the certificate of need after the Attorney General and Reporter opined
that the Commission’s vote on reconsideration was inconsistent with the Commission’s enabling
statute. Rather than pursuing a contested case hearing before the Commission, Jackson-Madison
County filed a petition for common-law writ of certiorari in the Chancery Court for Davidson County
asserting that the Commission’s vote to deny the certificate of need was proper and that one
Commission member who voted to approve the certificate should have been disqualified because
of a financial conflict of interest. The trial court granted the writ of certiorari but, following a
hearing, dismissed the writ because Jackson-Madison County had not exhausted its administrative
remedies. Jackson-Madison County appealed to this court. While this appeal was pending, Jackson-
Madison County requested and received a contested case hearing before an administrative law judge
sitting in place of the Commission. After the administrative law judge determined that the
Commission’s vote to deny Methodist Healthcare’s application for a certificate of need was proper
and that one of the Commission members who voted to grant the certificate of need should have been
disqualified, Jackson-Madison County moved to dismiss its appeal. Methodist Healthcare opposed
dismissing the appeal. We have determined that the trial court properly dismissed Jackson-Madison
County’s petition for writ of certiorari and that this appeal should be dismissed.

    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed;
                                    Appeal Dismissed

WILLIAM C. KOCH , JR., J., delivered the opinion of the court, in which BEN H. CANTRELL , P.J., M.S.,
and WILLIAM B. CAIN , J., joined.

William M. Barrick and William R. Willis, Jr., Nashville, Tennessee, for the appellant, Jackson-
Madison County General Hospital District.

J. Richard Lodge, Jr., Robert E. Cooper, and W. Brantley Phillips, Jr., Nashville, Tennessee, for the
appellee, Methodist Healthcare-Jackson Hospital.
Paul G. Summers, Attorney General and Reporter, and Michelle Hohnke Joss, Assistant Attorney
General, for the appellee, Tennessee Health Facilities Commission.

                                                      OPINION

                                                            I.

        Sometime in 1998, Methodist Healthcare-Jackson Hospital (“Methodist Healthcare”) applied
to the Tennessee Health Facilities Commission for a certificate of need to undertake a $20,355,810
expansion of its facility for the purpose of initiating neonatal intensive care and open heart surgery
services. On September 11, 1998, Jackson-Madison County General Hospital District (“Jackson-
Madison County”) filed written objections to Methodist Healthcare’s application asserting that the
expanded services were not needed and would duplicate services it was already providing.

        The Commission took up Methodist Healthcare’s application at its September 23, 1998
meeting. After presentations from both sides, the Commission initially decided by a six to five vote
to grant Methodist Healthcare’s application. Following a recess, the commission member who had
made the motion to grant Methodist Healthcare’s application moved to reconsider the vote.1 The
Commission adopted the motion by a vote of six to five. Thereafter, the Commission, by a six to
five vote, denied Methodist Healthcare’s application for a certificate of need, finding that the
proposed expansion was neither needed nor economically feasible and that it would not contribute
to the development of adequate and effective healthcare in the area.

        Methodist Healthcare’s narrow defeat raised questions about the propriety of the
Commission’s reconsideration of its initial decision. Even though the Commission had followed a
similar procedure in earlier hearings, some questioned whether its second vote was inconsistent with
Tenn. Code Ann. § 68-11-108(e) (Supp. 2000).2 Accordingly, both the Commission and a state
senator requested the Attorney General and Reporter to render a formal opinion3 regarding whether
the Commission’s reconsideration of its decision regarding Methodist Healthcare’s application was
inconsistent with Tenn. Code Ann. § 68-11-108(e). On October 1, 1998, the Attorney General issued
an opinion that the Commission did not have the authority to reconsider its initial decision and that
all the Commission’s actions after the initial vote were of no effect.4

      On October 23, 1998, Jackson-Madison County filed a petition for writ of certiorari and writ
of supersedeas in the Circuit Court for Davidson County seeking judicial review of the
Commission’s proceedings on two grounds. First, Jackson-Madison County asserted that one of the


         1
         The Com mission’s minutes reflect that the comm issioner who had originally move d to grant M ethodist
Healthcare’s app lication had been confuse d and had m ade a “mistake.”

         2
           Tenn. Code Ann. § 68-11-108(e) provides, in part: “The commission’s decision to approve or deny an
app lication sh all be final and shall not be reco nsidered.”

         3
          Tenn. Code A nn. § 8-6-109(b)(6) (1993 ) requires the Attorney Genera l and R epo rter to furnish written legal
opinions to state o fficials on all matters submitted by them in the discharge of their official duties.

         4
             Op. T enn. Att’y Gen., No. 98-187 (Oct. 1, 1998).

                                                           -2-
Commission members who had voted in favor of granting Methodist Healthcare’s application for
a certificate of need should have recused himself because his company had a “direct financial
relationship” with both Jackson-Madison County and Methodist Healthcare.5 Second, it asserted that
the announced intention of the Commission’s staff to issue the certificate of need notwithstanding
the Commission’s decision to deny it was arbitrary, capricious, and unlawful.

        On October 28, 1998, the circuit court transferred the petition to the Chancery Court for
Davidson County, and one of the chancellors signed a fiat directing the clerk and master to issue the
writ of certiorari directing the Commission to forward the record of its proceedings involving
Methodist Healthcare’s application for a certificate of need to the court. However, the trial court did
not issue a writ of supersedeas that would have prevented the Commission from issuing the
certificate of need to Methodist Healthcare.6

        The Commission met later in the day on October 28, 1998. During this meeting, the
Commission’s general counsel informed the Commission of the actions taken by the trial court
earlier in the day and explained her understanding of the significance of the Attorney General’s
October 1, 1998 opinion. She stated that the Attorney General had “effectively reversed” the
Commission’s September 23, 1998 decision to deny Methodist Healthcare’s application for a
certificate of need. She also admonished the Commission to “conform your conduct with the advice
of the Attorney General” and warned that the “Commission will have to face some sort of legal
action if we choose . . . to ignore [the Attorney General’s opinion].”7 The general counsel also
advised the Commission that neither she nor the Attorney General would represent the Commission
or the individual commissioners if they disregarded the Attorney General’s opinion and that they
would be required to retain their own lawyers when Methodist Healthcare filed suit. With this
“advice” ringing in their ears, the commissioners decided to “concur” with the Attorney General’s
opinion. Thereupon, the general counsel informed the Commission that Methodist Healthcare’s
certificate of need would be signed and issued forthwith.

      Both the Commission and Methodist Healthcare later filed motions to dismiss Jackson-
Madison County’s petition on the ground that Jackson-Madison County had adequate remedies under



         5
          This commissioner was the executive vice president and part owner of a corporation that sold medical
equipment and su pplies to bo th M ethod ist Hea lthcare and J ackso n-M adiso n Co unty. According to an affidavit
acco mpa nying the petition, this com mission er had perso nally solicited orders fro m Jackson-M adiso n Co unty.

         6
          The significance of the trial court’s refusal to issue a writ of supersedeas was not lost on Jackson-Madison
County. After the Commission decided to “concur” with the A ttorney G enera l’s opinion, Jackson-M adiso n Co unty again
moved for a writ of supersedeas requesting the trial court to preserve the status quo by directing the Commission not to
issue the certificate of need to Methodist Healthcare. As far as this record shows, the trial court never acted on this
motion and never issued a writ of supersede as.

         7
             At another point, the general counsel stated:

                  I can assure you, boards and commissions that don’t follow attorney general’s opinions d on’t
         just go hom e at night and come back and d o business as usual the next month. There are actions –
         there will be – would be an action filed in co urt befo re the sun set tom orro w, bec ause the re is
         acco untability for failing to follow an Attorney Genera l’s opinio n.”

                                                             -3-
the Uniform Administrative Procedures Act that it had failed to exhaust.8 On December 16, 1998,
the trial court entered an order dismissing Jackson-Madison County’s petition for writ of certiorari
with prejudice on the ground that Jackson-Madison County had failed to exhaust its administrative
remedies under the Uniform Administrative Procedures Act. Jackson-Madison County filed a timely
appeal with this court.

       Because the trial court had not issued a writ of supersedeas, the proceedings before the
Commission did not abate while Jackson-Madison County’s appeal was pending. Both parties had
requested a contested case hearing in accordance with Tenn. Code Ann. § 68-11-109(a)(1).
Accordingly, on January 7, 2001, Jackson-Madison County filed a motion for summary judgment
with the administrative law judge assigned to conduct the contested case hearing. In its motion,
Jackson-Madison County asserted that Methodist Healthcare’s certificate of need was invalid (1)
because Tenn. Code Ann. § 68-11-108(e) did not prevent the Commission from reconsidering and
denying Methodist Healthcare’s application for a certificate of need and (2) because one of the
commissioners who voted to grant Methodist Healthcare’s application should have recused himself
because of his direct financial relationship with both parties.9

       Both Methodist Healthcare and the Commission objected to the administrative law judge’s
consideration of Jackson-Madison County’s motion for summary judgment. They argued that the
administrative law judge lacked jurisdiction to address the motion because it was based on the same
grounds as Jackson-Madison County’s petition for writ of certiorari. The administrative law judge
decided to proceed with the motion. On September 24, 2001, the administrative law judge filed an
order concluding that Jackson-Madison County was, as a matter of law, entitled to a judgment
vacating the certificate of need issued to Methodist Healthcare. Based on the undisputed evidence,
the administrative law judge found that one of the commissioners who voted to grant the certificate
of need “had a pecuniary interest in the proceedings sufficient to necessitate his disqualification.”10
The administrative law judge also found that Tenn. Code Ann. § 68-11-108(e) did not prohibit the
Commission from reconsidering its initial vote to approve Methodist Healthcare’s application
because, at the time, the Commission had not yet finally “decided” whether to approve or deny the
application.




         8
           The remedy to which b oth the Commission and M ethod ist Hea lthcare referred aro se from the Co mmission’s
unique two-stage proc ess for considering applications for a certificate of need. On the first stage under Tenn. Code A nn.
§ 68-11-108, the Commission conducts an informal hearing and then decides either to grant or deny the application. On
the second stage under Tenn. Cod e Ann. § 68 -11-1 09 (Supp. 20 00), any party to the first stage pro ceed ing who is
dissatisfied with the Commission’s decision may request a full-blown contested case hearing.

         9
         These claims are, of course, the same claims Jackson-Madison County made in its failed petition for certiorari
and supersede as.

         10
            In light of the undisputed evidence that the com mission er’s corporation averaged ap proximately $216,800
in annual sales to Methodist Healthcare and approximately $34,000 in annual sales to Jackson-Madison County, the
administrative law judge found that the commissioner had a direct business relationship with both Me thodist Healthcare
and Jackson-M adiso n Co unty that required his disqualification under Tenn. Comp. R. & Regs. r. 0720-1-.02(1) (1999)
and Tenn. S. Ct. R. 10, Canon 3(E)(1) which applies to members of state boards and commissions by virtue of Tenn.
Code A nn. § 4 -5-30 2(a) (1998). Jones v. Greene, 946 S.W .2d 817, 825 (Tenn. Ct. App. 1996 ).

                                                           -4-
       With the favorable order by the administrative law judge in hand, Jackson-Madison County
has now filed a Tenn. R. App. P. 15(a) motion to dismiss its appeal from the trial court’s December
16, 1998 order. Methodist Healthcare opposes the motion, asserting that the administrative law
judge’s September 24, 2001 order is “ripe for appeal and reversal” and that “fairness and equity”
should prevent Jackson-Madison County from being allowed “to ‘whipsaw’ Methodist . . . through
the simultaneous use of competing forums.” The Commission has filed no response to Jackson-
Madison County’s motion to dismiss this appeal.

                                                            II.

        The sole issue presently before us is whether Jackson-Madison County may voluntarily
withdraw its appeal over Methodist Healthcare’s objections. Resolving this issue does not require
us to address the correctness of the trial court’s December 16, 1998 decision to dismiss Jackson-
Madison County’s petition for writ of certiorari or to address the substantive issues raised in that
petition. Our only task is to determine whether Jackson-Madison County satisfies Tenn. R. App. P.
15(a)’s requirements for dismissing a pending appeal.

                                                            A.

        Long before it adopted the Tennessee Rules of Appellate Procedure, the Tennessee Supreme
Court recognized that an appellant had a right to withdraw or dismiss its appeal, with or without the
appellee’s consent, as long as the case remained in the appellate court’s jurisdiction. Fort v. Fort,
118 Tenn. 103, 108-09, 101 S.W. 433, 435 (1907).11 This right, however, is not unconditional. The
appellate courts may require the appellant to pay the costs, Fort v. Fort, 118 Tenn. at 112, 101 S.W.
at 436, and may also impose any other conditions necessary to prevent impairing the rights of any
of the parties. Federal Firefighters of Oak Ridge v. Roane-Anderson Co., 185 Tenn. 320, 323-24,
206 S.W.2d 369, 370 (1947); Fort v. Fort, 118 Tenn. at 114, 101 S.W. at 436.12 In exceptional
circumstances, the appellate courts may even decline to dismiss an appeal when prejudice cannot be
avoided and issues of great public importance are involved. Federal Firefighters of Oak Ridge v.
Roane-Anderson Co., 185 Tenn. at 325-26, 206 S.W.2d at 371 (holding that an appellate court could
decline to dismiss an appeal in a case where the lower court’s invalidation of a statute would impair
the ability of public officials to perform their duties).

       A voluntary dismissal of an appeal does not result in the dismissal of the underlying case.
Accordingly, an appellant seeking to voluntarily dismiss its appeal is not entitled to a dismissal
without prejudice. Banks v. Kentucky Live Stock Ins. Co., 7 Tenn. Civ. App. (Higgins) 419, 429

         11
           The Court had even recognized that “an appellant may dismiss his app eal at any time be fore judgm ent is
recorded, even after the opinion of the court is delivered.” C.B. Donag hy & C o. v. M cCo rkle, 118 Tenn. 73, 76-77, 98
S.W . 1050, 10 50 (190 7). Of course, simultaneously filing the opinion and the judgment will prevent an appellant from
withdrawing its appeal after the opinion has been filed.

         12
            The appellate courts may even require the appellant to pay the appellee damages pursuant to Tenn. Code Ann.
§ 27-1 -122 (2000) if the app eal is frivolous or brought for the purpose of delay. John L. Sobieski, The Procedural
Details of the Proposed Tennessee Rules of App ellate Procedure, 46 Tenn. L. Rev. 1, 103 (19 78). However, the
app ellate co urts are inclined to grant this sort of relief only in exceptional circumstances because they do not desire to
discourage voluntary dismissals. Ormsby Motors, Inc. v. General Motors Corp., 32 F.3d 240, 241-42 (7th Cir. 1994);
16A Charles A. W right, et al., Federal Practice and Procedure § 39 88, at 748 (3d ed. 1999 ).

                                                            -5-
(1916). When an appellant voluntarily dismisses its appeal, the appellate court, at its option, may
either affirm the lower court’s judgment or simply dismiss the appeal, thereby leaving the lower
court’s judgment in place and returning the parties to where they were before the appeal was filed.
Fort v. Fort, 118 Tenn. at 114, 101 S.W. at 436; Maskall v. Maskall, 35 Tenn. (3 Sneed) 207, 208-09
(1855); Banks v. Kentucky Live Stock Ins. Co., 7 Tenn. Civ. App. at 429.

                                                          B.

        More than fifty years ago, the Tennessee Supreme Court recognized that the right to
voluntarily dismiss an appeal could be defined and controlled by statute and, presumably, by rule.
Federal Firefighters of Oak Ridge v. Roane-Anderson Co., 185 Tenn. at 324, 206 S.W.2d at 370.
However, it was not until the advent of the Tennessee Rules of Appellate Procedure in 1979 that the
Court exercised its rule-making power to enact a rule addressing the contours of the right and
prescribing the procedure for exercising it. As originally adopted, Tenn. R. App. P. 15(b) provided:

                            After the record has been filed with the clerk of the appellate
                   court, if the parties to an appeal or other proceeding shall sign and file
                   with the clerk of the appellate court an agreement that the appeal or
                   proceeding may be dismissed, specifying the terms as to the payment
                   of costs and fees, if any, due in connection with the appeal or
                   proceeding, the clerk shall enter the dismissal. An appeal or other
                   proceeding may be dismissed on motion of the appellant or moving
                   party upon such terms as may be agreed upon by the parties or fixed
                   by the court. A copy of the dismissal shall be filed by the clerk of the
                   appellate court with the clerk of the trial court.

        The Tennessee Supreme Court amended Tenn. R. App. P. 15 four times during the ensuing
twenty-two years.13 In 1997, after the litigants in a pending case agreed to dismiss an appeal shortly
before the Court planned to file its opinion, the Court amended Tenn. R. App. P. 15 by adding Tenn.
R. App. P. 15(c), which states:

                           If an application for permission to appeal has been granted
                   under Rule 11 and all parties thereafter wish to have the appeal
                   dismissed, the appellant shall file a motion and proposed order with
                   the clerk of the Supreme Court.

One year later, in 1998, the Court amended Tenn. R. App. P. 15 by deleting Tenn. R. App. P. 15(a),
renumbering the remaining sections, and rewriting Tenn. R. App. P. 15(b) (now designated as Tenn.
R. App. P. 15(a)). In its amended form Tenn. R. App. P. 15(a) now provides:

                           An appeal may be dismissed by filing in the appellate court a
                   stipulation of dismissal signed by all parties or on notice and motion
                   by appellant. A copy of the dismissal shall be filed by the clerk of the
                   appellate court with the clerk of the trial court. If the record has not


       13
            The 1986 and 1996 amendm ents to T enn. R . App . P. 15 (a) have no bearing on this app eal.

                                                          -6-
                   been filed with the clerk of the appellate court, the clerk of the trial
                   court shall file a copy of the appeal bond with the clerk of the
                   appellate court.

        Noticeably absent from the current version of Tenn. R. App. P. 15(a) is its predecessor’s
language explicitly conditioning the dismissal of an appeal “upon such terms as may be . . . fixed by
the court.”14 We have concluded that the change in the language of Tenn. R. App. P. 15(a) wrought
by the 1998 amendment does not divest intermediate appellate courts of their discretionary authority
to place conditions on voluntary dismissals of appeals to prevent prejudice to the parties or, in proper
circumstances, to decline to dismiss an appeal. We have also concluded that Tenn. R. App. P. 15(a)
does not expand the grounds for denying an appellant’s motion to dismiss its appeal voluntarily
beyond those heretofore recognized by the courts.15

                                                             C.

         Because Tenn. R. App. P. 15(a) provides no substantive guidance regarding the permissible
grounds for denying a motion to voluntarily dismiss an appeal, we turn back to the precedents
involving voluntary dismissals. Determining whether the appellee will be prejudiced by permitting
the appellant to voluntarily dismiss its appeal requires the court to focus on the posture of the parties
if the appeal was dismissed. Federal Firefighters of Oak Ridge v. Roane-Anderson Co., 185 Tenn.
at 324, 206 S.W.2d at 370. Were we to grant Jackson-Madison County’s motion, we would either
affirm the trial court’s December 16, 1998 order dismissing Jackson-Madison County’s petition for
writ of certiorari, or we would simply dismiss the appeal, thereby leaving the trial court’s December
16, 1998 order intact. This order was favorable to Methodist Healthcare when it was originally
entered, and it will remain so even if this appeal is dismissed. Thus, permitting Jackson-Madison
County to withdraw its appeal will not impair any rights that Methodist Healthcare possessed
following the trial court’s dismissal of Jackson-Madison County’s petition for certiorari.

        Methodist Healthcare does not insist that permitting Jackson-Madison County to voluntarily
dismiss its appeal will adversely affect any of its rights under the trial court’s December 16, 1998
order dismissing Jackson-Madison County’s petition for certiorari. It opposes dismissing this appeal
on two other grounds. First, Methodist Healthcare takes issue with the correctness of the legal
conclusions that prompted Jackson-Madison County to move to dismiss its appeal. Second, it argues
that “fairness and equity” should require Jackson-Madison County “to see . . . [this appeal] to its
natural conclusion.” In Methodist Healthcare’s opinion, permitting Jackson-Madison County to
voluntarily withdraw its appeal is tantamount to an endorsement of (1) simultaneously using two


         14
            This language is similar to Fed. R. App. P. 42(b) which provides that “[a]n appeal may be dismissed on the
app ellant’s motion on terms agreed to by the parties or fixed by the court.” M any jurisd ictions have incorporated this
language into their appellate rules. As interpreted by the federal courts, this language indicates that appellate courts have
discretion to grant or deny motions for voluntary dismissal and to set the terms the reof. HCA H ealth Servs. of Va. v.
Metropolitan Life Ins. Co., 957 F.2d 120 , 123 (4th C ir. 199 2); Brookhaven Landscape & Grading Co. v. F. Barton
Contracting Co., 681 F.2d 734 , 736 (11th Cir. 1982 ); In re Penn Cent. Transp. Co., 630 F.2d 183, 190 (3d C ir. 1980).

         15
           Thus, for example, we do not construe Tenn. R. A pp. P . 15(a ) to em pow er an intermed iate appellate court
to deny an appellant’s motion to dismiss its appeal simply because the briefs have already been filed or the case has
already been argued or the opinion is about to be released.

                                                            -7-
competing forums to “whipsaw” an opponent and (2) the significant waste of judicial resources. We
think that Methodist Healthcare doth protest too much.

        We turn first to Methodist Healthcare’s disagreement with the basis for Jackson-Madison
County’s decision to dismiss its appeal. In the motion to dismiss its appeal, Jackson-Madison
County asserts that this appeal has been rendered “moot” by the administrative law judge’s
September 24, 2001 order. Methodist Healthcare disagrees with Jackson-Madison County’s
appraisal of the legal significance of the administrative law judge’s order and, in fact, asserts that the
order is “ripe for reversal” because the administrative law judge lacked jurisdiction to decide the two
issues addressed in its order.

         Jackson-Madison County has decided to withdraw this appeal and has exercised its right
under Tenn. R. App. P. 15(a) to request that this appeal be dismissed. The responsibility for this
decision rests squarely on Jackson-Madison County’s shoulders. It is not our role at this juncture
to delve into the soundness of Jackson-Madison County’s reasoning or to protect Jackson-Madison
County from possible errors in its legal analysis. Our only inquiry concerns the prejudice to the
parties that could stem from the dismissal of this appeal. We can determine whether the parties will
be prejudiced without addressing the validity of the administrative law judge’s September 24, 2001
order. In fact, it would be inappropriate for us to take up the administrative law judge’s order at this
time because judicial review will be available under Tenn. Code Ann. § 4-5-322 (1998).16

        Affirming the trial court’s December 16, 1998 order and dismissing this appeal will leave
undisturbed the trial court’s decision that it had improvidently granted the writ of certiorari because
Jackson-Madison County had another adequate appellate remedy. It goes no further because the trial
court never reached the substantive issues regarding the disqualification of one of the Commission
members or the Commission’s ability to reconsider its decision. Accordingly, dismissing this appeal
will not impair Methodist Healthcare’s right to challenge the jurisdiction of the administrative law
judge or the substantive merits of the decisions in the administrative law judge’s September 24, 2001
order.

        We now turn to Methodist Healthcare’s second claim of prejudice. It complains that
Jackson-Madison County should have dismissed this appeal before it sought a summary judgment
from the administrative law judge. Jackson-Madison County’s failure to dismiss this appeal, at least
in Methodist Healthcare’s estimation, “place[d] this case on a judicial merry-go-round” and enabled
Jackson-Madison County to “whipsaw” Methodist Healthcare by simultaneously litigating the same
issues in competing fora. While we may agree that Jackson-Madison complicated this proceeding
by pursuing a common-law writ of certiorari rather than the other appellate remedies available under
Tenn. Code Ann. § 68-11-109, we fail to understand how permitting Jackson-Madison County to
abandon a proceeding that should never have been commenced in the first place prejudices
Methodist Healthcare.

         16
            W e note, however, that the trial court eventually dismissed Jackson-Madison County’s petition for writ of
certiorari and never issued a writ of superse deas. Its decisions were correct on both counts because Jackson-Madison
County had a specific, statutorily-defined appellate remedy at its disposal when it filed its petition. By dismissing the
improvidently granted writ of certiora ri, the trial court divested itself of its jurisdiction. Neither party requested a stay
while this appeal has been pending. Thus, the question of the administrative law judge’s authority to consider and decide
Jackson-Mad ison County’s motion for summary judgment is not as one-sided as M ethodist Healthcare may think.

                                                             -8-
        Dismissing this appeal leaves the parties in essentially the same posture they would have
been in had Jackson-Madison County never pursued the writ of certiorari. Despite this
misadventure, the parties were fated to have a contested case hearing under Tenn. Code Ann. § 68-
11-109 because both of them had requested one following the Commission’s October 28, 1998
meeting. Thus, whether the contested case hearing commenced in 1998 or 2001, the parties have
not been forced to participate in administrative proceedings that they would not have been required
to participate in had Jackson-Madison County not petitioned for a writ of certiorari. In light of the
current status of these proceedings, the fact that the administrative law judge reversed and vacated
the Commission’s decision to grant the certificate of need to Methodist Healthcare in 2001 rather
than in 1998 or 1999 does not prejudice Methodist Healthcare.

        After carefully analyzing the procedural posture of this case, we have no basis for concluding
that Methodist Healthcare will be prejudiced in any substantive way if we allow Jackson-Madison
County to dismiss its appeal. The only conceivable prejudice to Methodist Healthcare would arise
from a conclusion that the trial court’s December 16, 1998 order somehow precludes Methodist
Healthcare from challenging the validity of the administrative law judge’s September 24, 2001 order.
However, as we have already pointed out, the trial court’s December 16, 1998 order, limited as it is
to the dismissal of the writ of certiorari it had improvidently granted, has no such preclusive effect.
Should Methodist Healthcare decide to continue its efforts to keep its certificate of need afloat, the
trial court’s December 16, 1998 order will not prevent it from challenging the administrative law
judge’s jurisdiction to issue the September 24, 2001 order. Likewise, the trial court’s order will not
prevent Methodist Healthcare from challenging the administrative law judge’s conclusion that the
Commission’s initial vote to grant the certificate of need is tainted by the financial conflict-of-
interest of one of the Commission members who voted on the prevailing side and that the Attorney
General’s interpretation of Tenn. Code Ann. § 68-11-108(e) is incorrect.17

        Permitting Jackson-Madison County to dismiss this appeal will not impair Methodist
Healthcare’s right to obtain judicial review of the administrative law judge’s September 24, 2001
order and will not force it to participate in more administrative proceedings than it would have
otherwise. Accordingly, Methodist Healthcare has failed to demonstrate that it will be prejudiced
by the dismissal of this appeal.

                                                        III.

        We affirm the trial court’s December 16, 1998 order dismissing Jackson-Madison County’s
petition for writ of certiorari, and we grant Jackson-Madison County’s Tenn. R. App. P. 15(a)
motion to dismiss its appeal. We tax the costs of this appeal to Jackson-Madison County General
Hospital District and its surety for which execution, if necessary, may issue.


                                                               ____________________________
                                                               WILLIAM C. KOCH, JR., JUDGE


        17
          Nothing in this opinion should b e construed as our concurring in either the reasoning or the result of Op.
Tenn. Att’y Gen. 98-187 nor the propriety of the Commission’s general counsel’s advice and warnings during the
Comm ission’s October 28, 19 98 meeting.

                                                        -9-